In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Catterson, J.), dated July 7, 2003, which granted stated portions of the plaintiff’s oral application.
Ordered that the appeal is dismissed, with costs.
An order which does not determine a motion made on notice is not appealable as of right (see CPLR 5701 [a] [2]; [c]; Cellini v Derespiris, 302 AD2d 419 [2003]), and we decline to grant leave to appeal. Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.